 1
                                                                           FILED
                                                                CLeRK, U.S. DISTRICT COURT
 2
 3                                                         +F      ;~ ~ 1 2UZI
 4                                                        CENTRAL DiS7RtCT           FCRNIA
                                                          EASTENN QlVla^1QN         I~Fai Iry
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                      Case No.: ~'~j~~(~~~
                                                                     _l
11
                          Plaintiff,               ORDER OF DETENTION PENDING
12                                                 FURTHER REVOCATION               -
                  v.                               PROCEEDINGS
13                                                  FED. R. CRIM. P. 32.1(a)(6); 18
                                                     .S.C. § 3143(a)(1))
14
                          Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
17 issued by the United. States District Court for the J ate
                                                          '  ~~ District of
18    ~~~~~~~ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (~      The defendant has not met his/her burden of establishing by clear and
23            convincing evidence that he/she is not likely to flee if released under 18
24            U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (
             ~         information in the Pretrial Services Report and Recommendation
26           (~        information in the violation petition and reports)
27            O        the defendant's nonobjection to detention at this time
28            O        other:
     1            and/ or
 2 B. ~~         The defendant has not met his/her burden of establishin b clear and
                                                                          g Y
 3               convincing evidence that he/she is not likely to pose a danger to the
 4               safety of any other person or the community if released under 18 U.S.C.
 5               § 3142(b) or (c). This finding is based on the following:
 6              (~)    information in the Pretrial Services Report and Recommendation
 7              (~     information in the violation petition and reports)
 8              () the defendant's nonobjection to detention at this time
 9               O     other:
10
11       IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
                                   Z~
14 Dated: ~ un e— Z ~ / ~~
15                                                 United States Magistrate Judge
16
17
f:
19
20
21
22
23
24
25
26
27
28


                                               2
